Citation Nr: 1033040	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-25 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a foot disorder 
has been received.

4.  Entitlement to service connection for a foot disorder.

5.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) been received.

6.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from March 1958 to December 1960, and from January 1961 to 
April 1978, when he retired.  His service included a year in 
Vietnam.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board notes that the evidence of record includes Axis I 
diagnoses of posttraumatic stress disorder, insomnia and 
depressive disorder for the appellant.  The United States Court 
of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam), a case in which various 
psychiatric diagnoses had been rendered, pointed out that 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and 
a lay claimant cannot be held to a hypothesized diagnosis - one 
he is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms for 
which the claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses should 
have been considered to determine the nature of the claimant's 
current condition relative to the claim he did submit.  Thus, 
this appellant's claim should not be strictly limited to PTSD and 
other relevant psychiatric diagnoses should be considered on 
remand.  

The same analysis holds true for the appellant's foot disorder 
claim in that while the claim was framed by the RO as one of flat 
feet, the clinical evidence of record includes findings of 
pronation of both feet, as well as a callus and a tender plantar 
wart on the right third distal metatarsal head and radiographic 
evidence of a bunion deformity of the right great toe.  Thus the 
issues on appeal are as listed on the title page.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a foot disorder and a psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and those issues are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for bilateral flat feet was originally denied in a June 1979 RO 
decision.  Notice of that denial is not documented in the record, 
however the appellant was subsequently notified of the June 1979 
denial in a May 1984 letter to which he provided no response.

2.  Reopening of the appellant's claim of entitlement to service 
connection for bilateral flat feet was denied in a December 1995 
RO decision; notice was given to the appellant in January 1996, 
but he did not appeal the denial.

3.  The evidence received since the most recent final unfavorable 
RO decision in December 1995, when considered with previous 
evidence, does relate to an unestablished fact necessary to 
substantiate the appellant's claim and, when considered together 
with the previous evidence of record, does raise a reasonable 
possibility of substantiating the foot disorder claim.

4.  The appellant's claim of entitlement to service connection 
for PTSD was denied in a December 1995 RO decision; notice was 
given to the appellant in January 1996, but he did not appeal the 
denial.

5.  Reopening of the appellant's claim of entitlement to service 
connection for PTSD was denied in a February 2003 RO decision; 
notice was given to the appellant the same month, but he did not 
appeal the denial.

6.  The evidence received since the most recent final unfavorable 
RO decision in February 2003, when considered with previous 
evidence, does relate to an unestablished fact necessary to 
substantiate the appellant's claim and, when considered together 
with the previous evidence of record, does raise a reasonable 
possibility of substantiating the psychiatric disorder claim.


CONCLUSIONS OF LAW

1.  The June 1979 RO decision that denied the claim relating to 
service connection for a foot disorder is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The December 1995 RO decision that denied the reopening of 
the claim relating to service connection for a foot disorder is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  Additional evidence submitted subsequent to the December 1995 
rating decision that denied the appellant's claim for service 
connection for a foot disorder is new and material and does serve 
to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  The December 1995 RO decision that denied the claim relating 
to service connection for PTSD is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

5.  The February 2003 RO decision that denied the reopening of 
the claim relating to service connection for PTSD is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

6.  Additional evidence submitted subsequent to the February 2003 
rating decision that denied the appellant's claim for service 
connection for PTSD is new and material and does serve to reopen 
the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996). 

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

Proper analysis of the question requires a determination of 
whether the claim should be reopened and, if so, an adjudication 
on the merits after compliance with the duty to assist.

A.  Feet Claim

The June 1979 rating decision, in which the appellant was denied 
service connection for flat feet on the merits, is final.  
38 C.F.R. § 20.1103.  The June 1979 rating decision represents 
the last final action on the merits of the bilateral foot claim.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).  The appellant 
subsequently re-submitted the bilateral foot claim in June 1995.  
In a December 1995 rating decision, VA denied the reopening of 
the appellant's bilateral foot claim, finding that the appellant 
had not submitted any new and material evidence showing that he 
had received post-service pes planus treatment/diagnosis.  The 
appellant was sent a copy of that rating decision in January 
1996, but he did not appeal the denial.  Therefore, the 
appellant's bilateral foot claim may be reopened only if new and 
material evidence has been secured or presented since the 
December 1995 rating decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the RO in making its December 1995 
decision included such evidence as the appellant's service 
medical treatment records and partial service personnel records; 
his June 1978 VA Form 21-526; the reports of VA medical 
examinations conducted in September 1978, and October 1995;VA 
inpatient treatment records dated in 1983; VA outpatient 
treatment records dated between 1982 and 1984; retired military 
treatment records dated between 1991 and 1993; and various 
written statements submitted by the appellant.  The evidence 
added to the record subsequent to the issuance of the December 
1995 rating decision includes written statements from the 
appellant, third parties and his representative; DOFC Forms 10 
and 203 dated between 1990 and 1996; VA outpatient treatment 
records dated between 1982 and 1984, and between 2007 and 2008; 
and the report of a VA medical examination conducted in February 
2005.

Review of the appellant's service medical treatment records 
reveals that, in 1966, he was noted to have a contracture of the 
dorsum of his left foot with metatarsal callus that was related 
to a childhood injury.  An August 1965 radiology report states 
that the appellant had a bunion deformity of the right great toe.  
An April 1977 note indicates that the appellant was supposed to 
wear an insole in all of his shoes.  After service, the appellant 
underwent a VA medical examination in September 1978; he 
complained of pain in his feet.  On physical examination, a 
callus and tender plantar wart were observed on the appellant's 
right third distal metatarsal head.  The DOFC Forms of record 
reveal that the appellant was provided with custom made shoes for 
his feet.  The appellant underwent another VA medical examination 
in February 2005.  The examiner stated that there was no evidence 
of a calcaneal spur or Morton's neuroma.  However, the examiner 
did render a diagnosis of pronated feet, bilateral.

The Board notes that the appellant is competent to report that he 
had been diagnosed with flat feet in service and that he had 
received treatment for his feet, including custom made shoes, 
while he was in service, followed by additional such treatment 
after he was discharged.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  As previously noted, the credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, the February 2005 
VA medical examination included a clinical finding of pronation 
of both feet.  Thus, the claims file now contains evidence of a 
current diagnosis of a bilateral foot disorder that is apparently 
related to the appellant's in-service experiences with continuity 
of symptoms and treatment from 1978.  

In light of the fact that the appellant has a current bilateral 
foot diagnosis, and in light of the fact that the appellant is 
competent to testify as to treatment and continuity of his 
bilateral foot symptomatology, this additional evidence shows 
that his bilateral foot condition may be related to his service 
on either a direct basis or on a presumptive basis.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the December 1995 rating decision provides relevant 
information as to the question of whether the appellant incurred 
a bilateral foot disorder during his years of military service.  
The Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for a bilateral foot disorder.  With the claim having 
been reopened, the service connection claim is addressed in the 
REMAND section which follows below.

B.  PTSD Claim

The Board notes that the appellant's claim for service connection 
for PTSD was originally denied in a December 1995 rating 
decision; the appellant was notified of the denial in January 
1996, but he did not appeal the denial.  The basis of the denial 
was that, while the appellant had been diagnosed with PTSD, the 
diagnosis was based on unverified stressors.  The December 1995 
rating decision represents the last final action on the merits of 
the PTSD claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
appellant subsequently re-submitted his PTSD service connection 
claim in August 2001.  In a February 2003 rating decision, the RO 
denied the reopening of the appellant's PTSD claim, finding that 
the appellant had not submitted any new and material evidence 
leading to verification of his claimed in-service stressors.  The 
appellant was sent a copy of that rating decision in that same 
month, but he did not appeal the denial.  The February 2003 
rating action thus represents the last final decision on any 
basis as to the issue of whether the appellant is entitled to 
service connection for PTSD.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the Board will consider whether any of the 
evidence submitted since the February 2003 rating decision 
constitutes new and material evidence.

The evidence considered by the RO in making its February 2003 
decision included such evidence as the appellant's service 
medical treatment records and partial service personnel records; 
his June 1978 VA Form 21-526; an April 1980 written statement 
from the appellant to the effect that he was experiencing periods 
of being depressed and anxious due to discomfort from his 
disabilities; the reports of VA medical examinations conducted in 
September 1978, and October 1995;VA inpatient treatment records 
dated in 1983; VA outpatient treatment records dated between 1982 
and 1984; retired military treatment records dated between 1991 
and 1993; a December 2002 letter from a private psychologist who 
had been treating the appellant for ten years for PTSD; and 
various written statements submitted by the appellant.  The 
evidence added to the record subsequent to the issuance of the 
February 2003 rating decision includes additional service 
personnel records; written statements from the appellant, third 
parties and his representative; VA outpatient treatment records 
dated between 1982 and 1984, and between 2007 and 2008; and the 
report of the VA PTSD examinations conducted in January 2007, and 
April 2007.

The Board notes that the appellant is competent to report that he 
had been subjected to mortar attacks while he was on active duty 
in Vietnam.  Likewise, third parties are competent to provide 
similar reports.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Both the appellant and two of his comrades who were with him in 
Vietnam have stated that they were subjected to enemy mortar 
attacks while in Vietnam.  As previously noted, the credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The appellant's VA 
treatment records contain a notation of a diagnosis of PTSD in 
January 2007.  In addition, a deferred rating decision, dated in 
January 2007, states that the appellant's presence at Cam Ranh 
Bay during a rocket attack on that facility, in February 1969, 
had been verified.  Thus, the claims file now contains evidence 
of a current diagnosis of a PTSD that is apparently related to 
the appellant's verified in-service of a mortar attack on his 
base.  

The Board therefore finds that the evidence submitted subsequent 
to the February 2003 rating decision provides relevant 
information as to the question of whether the appellant incurred 
PTSD due to his military service in Vietnam.  The Board finds 
that the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD.  With the claim having been reopened, the service 
connection claim is addressed in the REMAND section which follows 
below.


ORDER

The claim for service connection for a bilateral foot disorder is 
reopened; to that extent only, the appeal is granted.

The claim for service connection for PTSD is reopened; to that 
extent only, the appeal is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the RO 
for action as described below.

The determination of whether a veteran has a ratable hearing loss 
is governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  The Court explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, at 157.  Further, 
the Court opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley 
at 159.  It was also found that, regardless of when the criteria 
of 38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The appellant has stated that he was exposed to acoustic trauma 
while he was on active duty in the Army.  He maintains that he 
experienced problems with his ears while he was in service.  It 
should be noted that the appellant entered the Army in March 
1958, and that for service department testing dated prior to 
October 31, 1967, ASA units must be assumed and these need to be 
converted to ISO (ANSI) units.

The appellant underwent a VA audiometric examination in November 
2007.  The examiner concluded that it was not possible to 
delineate the etiology of the appellant's currently diagnosed 
hearing loss and that, although it was possible that his hearing 
loss had its origins in service, the ratio of possibility was so 
difficult to determine that it would only be speculative.  

A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the Court has found that if an examiner concludes that 
there is insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should state 
whether the inability to provide a definitive opinion was due to 
a need for further information (with said needed information 
identified) or because the limits of medical knowledge had been 
exhausted regarding the etiology of the Veteran's psychiatric 
diagnoses.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, based on the Court's guidance in these cases, the 
Board finds the November 2007 audiologist's opinion as to the 
etiology of the appellant's current hearing loss to be 
inadequate.  Furthermore, inasmuch as the issue of entitlement to 
service connection for tinnitus is inextricably intertwined with 
that of service connection for bilateral hearing loss, a decision 
in that matter is postponed pending resolution of the related 
claim for service connection for bilateral hearing loss.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).  An adequate opinion regarding the 
etiology of the appellant's hearing loss and tinnitus should be 
provided on remand.

Turning to the appellant's bilateral foot disorder claim, when a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a another basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).  VA compensation is paid 
for disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  The evidence of record has raised the issue of direct 
incurrence of a right foot disorder and of a left foot disorder, 
as well as the issue of aggravation of a pre-existing left foot 
disorder.  

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOPGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

On remand, as part of the review of the case, therefore, it 
should be determined whether, if a left foot condition did pre-
exist service, there is clear and unmistakable evidence that the 
pre-existing disorder was not aggravated to a permanent degree in 
service beyond that which would be due to the natural progression 
of the condition.  The RO should determine whether there is clear 
and unmistakable evidence that a left foot disorder preexisted 
the appellant's entry into active military service in March 1958.  
The RO should also determine whether, if any such left foot 
condition did preexist service, there is clear and unmistakable 
evidence that the pre-existing disorder was not aggravated to a 
permanent degree in service beyond that which would be due to the 
natural progression of the condition.  In addition, the RO should 
determine what current pathology exists in the right foot and 
whether or not it is related to service or to a service-connected 
disability.

Judicial interpretation of the matter of secondary service 
connection, as embodied in 38 C.F.R. § 3.310, requires 
consideration of whether the service-connected disability either 
causes or aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation requires the 
establishment of a baseline level of disability for the non-
service-connected condition prior to the claimed aggravation.  
The Veteran's bilateral foot disorder claim in this case was 
filed in October 2005, so the former regulation, and not the 
current regulation applies.

On remand, the RO should obtain a medical opinion on these 
questions.  The duty to assist also requires medical examination 
when such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
appellant has not been advised as to the evidentiary burden 
placed upon him in a case in which the presumption of soundness 
has been rebutted.  Readjudication on remand should reflect 
consideration of this theory and all other applicable theories.

As previously noted, the appellant has been given diagnoses of 
depressive disorder, insomnia, and PTSD, chronic.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam), the Court found 
that VA should have considered alternative current conditions 
within the scope of the filed claim, and that diagnoses which 
arise from the same symptoms for which the claimant was seeking 
benefits do not relate to entirely separate claims not yet filed.  
In this case, the appellant's psychiatric diagnoses other than 
PTSD should have been considered to determine whether the 
claimant's current psychiatric pathology is related to service or 
to a service connected disability.  Thus, this appellant's claim 
should not have strictly limited to PTSD and other relevant 
psychiatric diagnoses should be considered on remand.  On remand, 
therefore, the RO should determine whether any current 
psychiatric condition is related to service or to a service-
connected disability, including by way of aggravation.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
RO for the following:

1.  The RO should assure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent has been completed.

a.  If the presumption of soundness is deemed 
to be rebutted, the RO should advise the 
appellant as to the evidentiary burden placed 
upon him in a case in which the presumption of 
soundness has been rebutted.

b.  An appropriate period of time should be 
allowed for the appellant to respond and/or 
submit additional evidence.


2.  The RO should contact the appellant, through 
his representative, to obtain the names and 
addresses of all VA medical care providers and 
treatment centers where he has been treated for 
any left or right foot problems since service.  
The RO should obtain those records that have not 
been previously secured.

3.  The RO should contact the appellant, through 
his representative, to obtain the names and 
addresses of any other post-service medical care 
providers, private or government, including 
retired military or TRI-CARE, who have treated 
him for his claimed left and/or right foot 
pathology.  After securing the necessary 
release(s), the RO should obtain all available 
associated records that have not been previously 
secured.  

4.  The RO should contact the appellant, 
through his representative, to obtain the 
names and addresses of all VA, private, 
retired military, TRI-CARE or other 
government mental health providers and 
treatment centers where he has been treated 
for any psychiatric condition since service 
which have not been previously submitted or 
identified.  In particular, the RO should 
seek to obtain the treatment records of Dr. 
Arthur France (psychologist).  After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

6.  After the above development is 
completed, the RO should arrange for the 
Veteran to undergo VA audiometric testing 
by an audiologist to determine the nature 
and etiology of his bilateral hearing loss 
and tinnitus.  The claims file should be 
made available to the examining audiologist 
for review in conjunction with the 
audiometric testing.  The audiologist 
should ascertain what type of employment or 
activities the appellant engaged in 
following his separations from service.  
The findings should be reported in detail.

After reviewing the claims file and 
conducting audiometric testing, the 
audiologist should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:

a.  On the basis of the clinical 
record and the known development 
characteristics of any diagnosed 
hearing loss, can it be concluded that 
any such currently diagnosed hearing 
loss existed at the time of Veteran's 
separation from the Army in April 
1978?  The examiner should discuss 
audiometric testing results from 1958 
to the present, as well as the 
Veteran's description of his in-
service hearing loss.  (ASA units must 
be assumed for service department 
testing dated prior to October 31, 
1967, and these need to be converted 
to ISO (ANSI) units.)

b.  When is the first documented 
record of the existence of hearing 
loss for the Veteran?  Of tinnitus? 
The examiner should discuss the 
Veteran's description of his exposure 
to acoustic trauma during service, as 
well as the audiometric testing 
results of record.

c.  Is the Veteran's currently claimed 
hearing loss etiologically related to 
any incident of service, including 
exposure to weapons fire including 
artillery and rockets, or is the 
claimed hearing loss more likely due 
to some other cause or causes, 
including post-service noise exposure?

d.  Is the Veteran's currently claimed 
tinnitus etiologically related to any 
incident of service, including 
exposure to weapons fire, including 
artillery and rockets, or is the 
claimed tinnitus more likely due to 
some other cause or causes, including 
post-service noise exposure?  Is any 
portion of the Veteran's claimed 
tinnitus related to his hearing loss, 
including by way of aggravation?

In assessing the relative likelihood as to 
origin and etiology of the Veteran's hearing 
loss and tinnitus, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that either claimed 
disorder is causally or etiologically related 
to the Veteran's active service or to a 
service-connected disability, or whether such 
a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the Veteran's right 
and left ear pathology, including tinnitus.  
See Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the RO should 
schedule the Veteran for a podiatry 
examination to determine the nature, extent, 
onset date, and etiology of his claimed right 
and left foot pathology.  The claims file 
must be made available to and reviewed by the 
examiner.  All indicated studies/testing such 
as X-rays, for example, should be conducted.  
An opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the information 
in the claims file and the data obtained from 
the examination and the imaging report(s) to 
provide an opinion as to the onset date and 
etiology of any right and left foot disorder 
found.  The examiner should offer an opinion 
as to whether the onset of any current 
disorder(s) is/are attributable to the 
appellant's active military service or to a 
service-connected disability, as follows:

a.  What is the likelihood, based on 
what is medically known about any 
diagnosed right or left foot disorder, 
including arthritis, pronation, pes 
planus, calluses, plantar warts or 
bunion deformity, that any of the 
Veteran's claimed right or left foot 
pathology had its onset during his 
military service from March 1958 to 
April 1978?  

b.  If any right or left foot 
pathology is diagnosed, including 
arthritis, pronation, pes planus, 
calluses, plantar warts or bunion 
deformity, please state whether its 
onset was within one year after the 
Veteran's separation from service in 
April 1978.

c.  On the basis of the clinical 
record and the known development 
characteristics of any diagnosed left 
foot disorder, can it be concluded 
with clear and unmistakable certainty 
that any such diagnosed pathology pre-
existed the appellant's entry into 
active military service in March 1958?

d.  If any left foot pathology clearly 
pre-existed military service, can it 
be concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due 
to the natural progression of the 
condition?

e.  If the onset of any right or left 
foot condition was not during the 
Veteran's active service from March 
1958 to April 1978, is any portion of 
the Veteran's current right or left 
foot pathology related to any of his 
service-connected disabilities or to 
treatment for said disabilities, 
including by way of aggravation?  In 
other words, even if a right or left 
foot disorder is not service 
connected, is it made worse (above its 
baseline level of disability before 
any aggravation) by any service-
connected disability (right knee, left 
knee)?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the Veteran's right 
and left foot pathology.  See Jones v. 
Shinseki, 23 Vet. App. 383 (2010).

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the RO 
should schedule the appellant for a 
psychiatric examination to determine the 
nature, extent, onset date and etiology of 
his claimed psychiatric condition(s), to 
include PTSD, insomnia and depression.  The 
claims file should be made available to and 
reviewed by the examiner.  An opinion in 
response to the questions below should 
be obtained even if the appellant does 
not report for the examination.

The examining psychiatrist, after 
examination of the appellant and review of 
his entire medical history (or review of 
medical history alone if the appellant 
fails to report for the examination), to 
include in-service and post-service medical 
reports, including VA, retired military and 
private records, should provide an opinion 
as to the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should indicate 
the historical degree of impairment due any 
psychiatric disorder found to be related to 
service or a service-connected disability, 
as opposed to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities, if any.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  
The psychiatrist should identify all 
psychiatric conditions which have been 
present and distinguish conditions which 
are acquired from conditions which are of 
developmental or congenital origin, if any.  
The opinion should reflect review of 
pertinent material in the claims file.  The 
psychiatrist should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorders.

Specifically, the examiner must address the 
questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service from March 1858 to 
April 1978 or to some other cause or 
causes?  (It is not necessary that the 
exact causes--other than apparent 
relationship to some incident of 
service be delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (March 1958 to April 1978)?

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in February 1972? 
and

d.  Whether any portion of the 
appellant's current psychiatric 
pathology is attributable to his 
service-connected disabilities, 
including associated pain, including 
by way of aggravation?  In other 
words, even if a psychiatric disorder 
is not service connected, is it made 
worse (above its baseline level of 
disability before any aggravation) by 
any service-connected disability 
(right knee, left knee)?  If the 
examiner does find that any portion of 
the appellant's psychiatric pathology 
is attributable to the service-
connected disability, the examiner 
should identify the specific 
amount/proportion of additional 
psychiatric pathology that is related 
to the service-connected disability.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the Veteran's 
psychiatric pathology.  See Jones v. Shinseki, 
23 Vet. App. 383 (2010).

9.  Upon receipt of the VA examination report, 
the RO should conduct a review to verify that 
all requested opinions have been offered.  If 
information is deemed lacking, the RO should 
refer the report to the VA examiner for 
corrections or additions.  See 38 C.F.R. § 4.2 
(where findings in examination report do not 
contain sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate).

10.  After all appropriate development above 
has been accomplished, the RO should again 
review the record, including any newly acquired 
evidence, and re-adjudicate the service 
connection claims on appeal.  The 
readjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories, to include readjudication of the 
claim for service connection on a secondary 
basis, including by way of aggravation.  

11.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


